Serial: 125358
                        IN THE SUPREME COURT OF MISSISSIPPI

                                    No. 2004-CA-02493-SCT


MORRIS-SHEA BRIDGE COMPANY, INC.                                                        Appellant


v.

COASTAL LAND DEVELOPMENT CO.                                                             Appellee


                                             ORDER

¶1.     This matter comes before this Court sitting en banc. On February 7, 2005, Coastal Land

Development Co. filed a Motion To Dismiss Appeal And For Sanctions in this Court along with

its Memorandum Of Authorities In Support Of Motion To Dismiss Appeal And For Sanctions.

Response from Morris-Shea Bridge Co., Inc., was filed on March 23, 2005. Coastal filed its

rebuttal to Morris-Shea’s response on March 31, 2005. On March 21, 2005, this Court passed

the Motion To Dismiss Appeal And For Sanctions filed by Coastal for consideration with the

merits of the appeal.

¶2.     Coastal seeks to dismiss Morris-Shea’s appeal and receive sanctions from Morris-Shea

for filing its appeal to this Court. Coastal asserts that the parties entered into a stipulation for

a final and complete resolution of the controversy. The stipulation was styled and filed in the

Chancery Court of Harrison County, Mississippi, Second Judicial District.           The stipulation

signed by counsel for both Coastal and Morris-Shea provided:
        Come Now the Plaintiff and the Defendant and would show unto the [trial] court
        that the parties have reached a settlement of the claim under the following terms:

        1)      Morris-Shea Bridge Co., Inc. will receive $350.000.00 cash at the
                closing of the sale of the subject property;

        2)      Richard Landry will cause and authorize David A. Wheeler, closing
                attorney, to hold in escrow the sum of $125,000.00 to be withheld from
                the $1,000,000.00 otherwise payable to Richard Landry pursuant to the
                contract of sale;

        3)      That in the event that the Court rules in favor of Morris-Shea Bridge Co.,
                Inc., on the Motion to Confirm Arbitration Award, the sum of
                $125,000.00 will be paid to Morris-Shea Bridge Co., Inc., by Mr.
                Wheeler from the funds so escrowed;

        4)      That in the event that the Court rules in favor of Coastal Land and
                Development Corp., on the Motion to Dismiss the Motion to Confirm
                Arbitration Award, the sum of $125,000.00 will be paid to Richard
                Landry by Mr. Wheeler from the funds so escrowed;

        5)      That this settlement and ruling of the Court shall end the controversy
                between the parties as it pertains to the lien and contract dispute and shall
                constitute a complete and final resolution of the dispute between the
                parties hereto.

¶3.     Morris-Shea’s contention that the appeal was not waived is not supported by the record.

The unambiguous language of the parties’ stipulation clearly states that the settlement and the

trial court’s ruling shall end the controversy and shall constitute a complete and final

resolution of the dispute between the parties.

¶4.     Furthermore, the Agreed Order Granting Motion To Correct Or Modify Record signed

by both counsel for Coastal and Morris-Shea provided:

        In order for the court-approved contract to be closed, all liens and claims had
        to be satisfied. On August 10, all counsel, including for Morris-Shea, were
        before the Chancery Court negotiating the compromise and satisfaction of liens.
        Coastal, as seller, and all creditors agreed to compromise. The most difficult
        claim to compromise was that of Morris-Shea....Until all claims were resolved,


                                                 2
         the title insurer was refusing to close.        Finally, a compromise of the Morris-
         Shea claim was reached....

         Because the title insurer would not close the transaction until all appeal rights
         had expired or been waived, the parties agreed that the decision of the
         Chancellor would be final. A written stipulation was entered by the parties, a
         copy of which is attached...and incorporated herein by reference.

¶5.      The agreed order signed by counsel for both parties specifically discussed the need to

enter into a stipulation to settle the controversy and waiving any appeal in order for the title

insurer to close the transaction.     The stipulation was incorporated by reference into the agreed

order.

¶6.      The clear language contained in the parties’ stipulation to settle and the trial court’s

Agreed Order Granting Motion To                Correct Or Modify Record supports only one

interpretation: the parties intended to settle the controversy, including waiving any appeal.

¶7.      IT IS THEREFORE ORDERED that Coastal’s Motion To Dismiss Appeal is granted.

Morris-Shea’s appeal to this Court on the merits in the above stated cause number is hereby

dismissed with prejudice. Coastal’s Motion For Sanctions is denied.

¶8.      SO ORDERED, this the 14th day of September, 2005.




                                                     /s/ Chuck Easley
_____________________________                       CHUCK EASLEY, JUSTICE
                                                     FOR THE COURT


DIAZ, J., NOT PARTICIPATING.




                                                     3